NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CRUZ VERGARA-CAVILLO,              )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D20-393
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Larry Helms, Judge.

Cruz Vergara-Cavillo, pro se.


PER CURIAM.


              Affirmed.


KELLY, LaROSE, and LUCAS, JJ., Concur.